                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

JENNIFER F.,                            )
                                        )
                            Plaintiff,  )
                                        )
                         v.             )                            Case No. 1:18-cv-00798-TWP-MPB
                                        )
NANCY A. BERRYHILL, Acting Commissioner )
of the Social Security Administration,  )
                                        )
                            Defendant.  )

                                      ENTRY ON JUDICIAL REVIEW

         Plaintiff Jennifer F. 1 requests judicial review of the final decision of the Acting

Commissioner of the Social Security Administration (the “SSA”), denying her application for

Supplemental Security Income (“SSI”) under the Social Security Act. For the following reasons,

the Court REMANDS the decision of the Commissioner.

                                 I.     PROCEDURAL BACKGROUND

         On August 29, 2014, Jennifer F. filed an application for SSI, alleging a disability onset date

of April 1, 2004. (Filing No. 7-2 at 11.) Her application was initially denied on April 9, 2015,

(Filing No. 7-4 at 2), and upon reconsideration on June 29, 2015, (Filing No. 7-4 at 11).

Administrative Law Judge David L. Welch (the “ALJ”) conducted a hearing on March 17, 2017,

at which Jennifer F., represented by counsel, a vocational expert (“VE”), Dr. George Parsons, and

two medical experts, Dr. Lee Fisher and Dr. Don Olive, appeared and testified. (Filing No. 7-2 at

34-65.) The ALJ issued a decision on August 4, 2017, concluding that Jennifer F. was not entitled



1
 To protect the privacy interests of claimants for Social Security benefits, consistent with the recommendation of the
Court Administration and Case Management Committee of the Administrative Office of the United States Courts, the
Southern District of Indiana has opted to use only the first name and last initial of non-governmental parties in its
Social Security judicial review opinions.
to receive SSI. (Filing No. 7-2 at 8.) The Appeals Council denied review on January 25, 2018.

(Filing No. 7-2 at 2.) On March 13, 2018, Jennifer F. timely filed this civil action, asking the Court

pursuant to 42 U.S.C. §§ 405(g) and 1383(c) to review the final decision of the Commissioner

denying her benefits. (Filing No. 1.)

                                II.     STANDARD OF REVIEW

        Under the Social Security Act, a claimant may be entitled to benefits only after she

establishes that she is disabled. Disability is defined as the “inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). To be found disabled, a claimant must

demonstrate that her physical or mental limitations prevent her from doing not only her previous

work but any other kind of gainful employment which exists in the national economy, considering

her age, education, and work experience. 42 U.S.C. § 423(d)(2)(A).

        The Commissioner employs a five-step sequential analysis to determine whether a claimant

is disabled. At step one, if the claimant is engaged in substantial gainful activity, she is not disabled

despite her medical condition and other factors. 20 C.F.R. § 416.920(a)(4)(i). At step two, if the

claimant does not have a “severe” impairment that also meets the durational requirement, she is

not disabled. 20 C.F.R. § 416.920(a)(4)(ii). A severe impairment is one that “significantly limits

[a claimant’s] physical or mental ability to do basic work activities.” 20 C.F.R. § 416.920(c). At

step three, the Commissioner determines whether the claimant’s impairment or combination of

impairments meets or medically equals any impairment that appears in the Listing of Impairments,

20 C.F.R. Part 404, Subpart P, Appendix 1, and whether the impairment meets the twelve-month

duration requirement; if so, the claimant is deemed disabled. 20 C.F.R. § 416.920(a)(4)(iii).



                                                   2
       If the claimant’s impairments do not meet or medically equal one of the impairments on

the Listing of Impairments, then her residual functional capacity will be assessed and used for the

fourth and fifth steps. Residual functional capacity (“RFC”) is the “maximum that a claimant can

still do despite [her] mental and physical limitations.” Craft v. Astrue, 539 F.3d 668, 675–76 (7th

Cir. 2008) (citing 20 C.F.R. § 404.1545(a)(1); Social Security Ruling (“SSR”) 96-8p). At step

four, if the claimant is able to perform her past relevant work, she is not disabled. 20 C.F.R. §

416.920(a)(4)(iv). At the fifth and final step, it must be determined whether the claimant can

perform any other work, given her RFC and considering her age, education, and past work

experience. 20 C.F.R. § 416.920(a)(4)(v). The claimant is not disabled if she can perform any

other work in the relevant economy.

       The combined effect of all the impairments of the claimant shall be considered throughout

the disability determination process. 42 U.S.C. § 423(d)(2)(B). The burden of proof is on the

claimant for the first four steps; it then shifts to the Commissioner for the fifth step. Young v. Sec’y

of Health & Human Servs., 957 F.2d 386, 389 (7th Cir. 1992).

       When an applicant appeals an adverse benefits decision, this Court’s role is limited to

ensuring that the ALJ applied the correct legal standards and that substantial evidence exists for

the ALJ’s decision. Barnett v. Barnhart, 381 F.3d 664, 668 (7th Cir. 2004) (citation omitted). For

the purpose of judicial review, “[s]ubstantial evidence is such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Id. (quotation omitted). Because the ALJ

“is in the best position to determine the credibility of witnesses,” Craft, 539 F.3d at 678, this Court

must accord the ALJ’s credibility determination “considerable deference,” overturning it only if it

is “patently wrong.” Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006) (quotations

omitted).



                                                   3
         If the ALJ committed no legal error and substantial evidence exists to support the ALJ’s

decision, the Court must affirm the denial of benefits. Barnett, 381 F.3d at 668. When an ALJ’s

decision is not supported by substantial evidence, a remand for further proceedings is typically the

appropriate remedy. Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 355 (7th Cir. 2005). An

award of benefits “is appropriate only where all factual issues have been resolved and the record

can yield but one supportable conclusion.” Id. (citation omitted).

                                     III.     FACTUAL BACKGROUND

         Jennifer F. was 35 years of age at the time she applied for benefits, alleging she could no

longer work due to a back injury, hepatitis C, a left arm injury with necrotizing fasciitis, chronic

obstructive pulmonary disease, irritable bowel syndrome, bipolar disorder, depression, anxiety,

post-traumatic stress disorder, spinal stenosis, and fibromyalgia. (Filing No. 7-6 at 18.) She has

completed high school, (Filing No. 7-6 at 19), and previously worked as a cashier, cook, and

assembly line worker, (Filing No. 7-6 at 20). 2

         The ALJ followed the five-step sequential evaluation set forth by the SSA in 20 C.F.R. §

416.920(a)(4) and ultimately concluded that Jennifer F. was not disabled. (Filing No. 7-2 at 21.)

At step one, the ALJ found that Jennifer F. had not engaged in substantial gainful activity since

August 29, 2014, the application date. 3 (Filing No. 7-2 at 13.) At step two, the ALJ found that

she had the following severe impairments: “lumbar degenerative disc disease with radiation to the

left lower extremity, chronic obstructive pulmonary disease “COPD”, fibromyalgia, hepatitis C,

irritable bowel syndrome, left upper extremity necrotizing fasciitis, affective disorder, bipolar


2
  The relevant evidence of record is amply set forth in the parties’ briefs, as well as the ALJ’s decision and need not
be repeated here. Specific facts relevant to the Court’s disposition of this case are discussed below.

3
 Substantial gainful activity is defined as work activity that is both substantial (i.e., involves significant physical or
mental activities) and gainful (i.e., work that is usually done for pay or profit, whether or not a profit is realized). 20
C.F.R. § 416.972(a).

                                                            4
disorder, borderline personality disorder and post-traumatic stress disorder “PTSD” (20 CFR

416.920(c)).” (Filing No. 7-2 at 13.) At step three, the ALJ found that she did not have an

impairment or combination of impairments that met or medically equaled the severity of one of

the listed impairments. (Filing No. 7-2 at 14.) After step three but before step four, the ALJ

concluded:

       After careful consideration of the entire record, the undersigned finds that the
       claimant has the residual functional capacity to perform sedentary work as defined
       in 20 CFR 416.967(a) except that the claimant can lift and carry ten pounds
       occasionally and less than ten pounds frequently. The claimant can stand two hours
       and walk two hours of an eight-hour workday, with normal breaks. The claimant
       can occasionally operate foot controls and push/pull items at the aforementioned
       weight. The claimant can frequently climb stairs and ramps but never ladders,
       ropes, or scaffolds. The claimant can frequently balance and stoop. The claimant
       can occasionally kneel, crouch, and crawl. The claimant can occasionally finger,
       feel and reach overhead with the left upper extremity. The claimant must never
       work around pulmonary irritants, unprotected heights or moving machinery. The
       claimant is able to perform simple, routine tasks. She must be off-task 5-10% of
       the workday. The claimant can tolerate occasional interaction with supervisors, co­
       workers and the general public.”

(Filing No. 7-2 at 16.) At step four, the ALJ concluded that Jennifer F. did not have any past

relevant work to consider. (Filing No. 7-2 at 20.) At step five, the ALJ found, relying on the

testimony of the VE and considering Jennifer F.’s age, education, work experience, and RFC, that

she was capable of performing other work that existed in significant numbers in the national

economy as a surveillance monitor and call-out operator. (Filing No. 7-2 at 21.)

                                       IV.     DISCUSSION

       Jennifer F. raises two issues on appeal; that the ALJ ignored (1) contradictory evidence

that rendered the VE testimony unreliable and (2) evidence supportive of her subjective symptoms.

Because it is dispositive, the Court begins its analysis with the first issue.

       The Court finds that the ALJ’s step five determination was not supported by substantial

evidence. The ALJ called two medical experts to testify at the hearing to assist him with resolution

                                                   5
of Jennifer F.’s claim. The ALJ gave “great weight” to the medical experts’ opinions based on

their medical specialties, specialized knowledge of the disability program, lengthy service as

neutral and impartial evaluators of disability cases, familiarity with the entire record including the

most up to date medical evidence, thorough analysis, insightful and persuasive explanation of their

opinions, and consistency with the record as a whole. (Filing No. 7-2 at 19.) In fact, the ALJ’s

RFC finding substantially relied on the testimony of the medical experts and the collective

functional limitations that they assessed. 4

         However, the combined testimony of one of the medical experts, Dr. Don Olive, and the

VE appears to the Court to contradict the ALJ’s conclusion that Jennifer F. could perform other

work at step five of the determination. Don Olive, Ph.D., a forensic psychologist, (Filing No. 7-

11 at 30), testified in relevant part, that he would limit Jennifer F.’s “social interaction to occasional

namely public, peers, and supervisors,” (Filing No. 7-2 at 46). Jennifer F.’s representative then

asked a follow-up, “Doctor, with the constellation of problems that she has, could we expect she

may have some periods or episodes where she might need to be away from the workstation that

would be unscheduled?” (Filing No. 7-2 at 46.) Dr. Olive responded, “I think that’s a fair

assessment. That might be a possibility, yes.” (Filing No. 7-2 at 46.) The ALJ then asked for

some clarification of the limitation, “Can you quantify that for us? I mean what are we talking

about?” (Filing No. 7-2 at 47.) Dr. Olive responded, “Oh, 5 to 10 percent of the time perhaps.”




4
  The Court notes that the ALJ’s RFC finding does not include all the limitations that were opined by the medical
experts. For example, the ALJ’s RFC finding does not include any limitation with handling or the pace of work. See
(Filing No. 7-2 at 16.) Dr. Lee Fisher testified that Jennifer F. would be limited to occasional use of the left hand for
all manipulative functions, including handling. (Filing No. 7-2 at 42-43.) Dr. Don Olive testified that he would limit
her to “avoid forced production or fast-paced work”. (Filing No. 7-2 at 46.) However, when the ALJ described a
relevant hypothetical to the VE that would form the basis of his step five denial, the ALJ did include all the limitations
that were assessed by both medical experts. See (Filing No. 7-2 at 60-61.) Accordingly, the Court concludes that the
ALJ inadvertently excluded certain limitations in his RFC finding in the written decision. Regardless, those
discrepancies between the written decision and the relevant hypothetical are not precisely at issue in this appeal.

                                                            6
(Id.) The ALJ again asked for clarification, “Off task 5 to 10 percent?” (Id.) Dr. Olive affirmed,

“As -- as a guesstimate, yes.” (Id.)

       The ALJ credited the need for a limitation that Jennifer F. would need to be off-task five

to ten percent of the workday by including it in his RFC finding. (Filing No. 7-2 at 16.) However,

when communicating the relevant limitation to the VE during hypothetical questioning, the ALJ

neglected to include the basis of the limitation that Dr. Olive opined would render Jennifer F. off-

task, which was in response to a question that presumed Jennifer F. would specifically need to be

away from the workstation during the unscheduled, off-task periods. See (Filing No. 7-2 at 61)

(ALJ added to the hypothetical based on the medical experts’ collective testimony, “Strike that.

One more limitation. This individual would be off task 5 to 10 percent of the time.”).

       The VE testified that an individual—with the limitations described in the hypothetical

posed by the ALJ based on the collective limitations assessed by the medical experts—would be

able to perform work as a surveillance system monitor and call-out operator. (Filing No. 7-2 at

61.) However, the VE admitted to making one assumption about the limitation with public contact

that Dr. Olive had assessed, explaining that the call-out operator did require telephone contact with

the public, but not contact in-person. See (Filing No. 7-2 at 61). The Commissioner concedes,

according to the Dictionary of Occupational Titles, that the call-out operator position would

require more than occasional contact with the public as specified in the RFC finding. (Filing No.

18 at 7-8.) On cross-examination, the VE was asked about an individual’s ability to perform the

surveillance monitor job if they were off-task five to ten percent of the day, “Is it your opinion, sir,

then that the individual could be not watching the monitors for 50 minutes out of – let me be more

precise here – 48 minutes out of an eight-hour day?” (Filing No. 7-2 at 63 (Eight hours multiplied

by sixty equals four hundred and eighty minutes in a workday, of which ten percent of the day



                                                   7
would be forty-eight minutes total.).) The VE testified, “No, I think she’d have to be looking at

the monitor.” (Filing No. 7-2 at 63.) However, the VE made another assumption about the relevant

limitation based on how the hypothetical was communicated to him, “But being off task doesn’t

necessarily mean that they’re not looking at the monitor. I don’t know what it defines as. If she

had to leave the work site, I’d say she couldn’t do that job.” The VE’s assumption as to how off-

task behavior was defined in this instance is not consistent with Dr. Olive’s actual testimony.

       Based on Dr. Olive’s testimony, which was given great weight by the ALJ, it appears that

Jennifer F. would not be able to do either of the other jobs that she was found capable of performing

at step five. The ALJ’s decision does not explain how he concluded that Jennifer F. would need

to be off-task for five to ten percent of the workday, but also that she would still be able to remain

at her workstation to watch the monitor to meet the requirements of the job. “The ALJ’s opinion

is important not in its own right but because it tells us whether the ALJ has considered all the

evidence, as the statute requires him to do.” Stephens v. Heckler, 766 F.2d 284, 287 (7th Cir.

1985). “An ALJ may not selectively discuss portions of a physician’s report that support a finding

of non-disability while ignoring other portions that suggest a disability.” Myles v. Astrue, 582 F.3d

672, 678 (7th Cir. 2009); Godbey v. Apfel, 238 F.3d 803, 808 (7th Cir. 2000) (“Nonetheless, the

ALJ’s failure to address [a physician’s] report in its entirety prevents this court from tracking the

ALJ’s reasons for discounting it.” (citing Clifford v. Apfel, 227 F.3d 863, 871 (7th Cir. 2000) (ALJ

must consider “all relevant evidence” and may not analyze only that information supporting the

ALJ’s final conclusion (emphasis in original)))).

       Moreover, the ALJ ignored a further limitation that Dr. Olive testified was reasonable in

response to the ALJ’s own questioning at the end of the hearing. The ALJ asked, “Doctor, you

were asked if there was a possibility the claimant would be off task 5 to 10 percent and I believe



                                                  8
your answer was that’s, let me check here, possible.” (Filing No. 7-2 at 64.) The VE affirmed the

prior testimony and the ALJ continued, “The next question is does that possibility transfer to 12

minutes per hour, hour after hour?” (Id.) The VE responded, “I don’t know that I can be -- derive

that much of a number, but it would not be -- given the constellation of her problems, I don’t think

that would be unreasonable to expect that might be an average amount of time off per hour.” (Id.)

It’s unclear what would be the effect of Jennifer F. being off-task as much as twenty percent of the

workday. However, the ALJ’s written decision does not explain how he concluded that Jennifer

F. did not need to be off-task even more of the workday, after the ALJ unilaterally solicited

additional testimony from Dr. Olive supporting the limitation. Social Security Ruling 96-8 does

require that the “RFC assessment must always consider and address medical source opinions. If

the RFC assessment conflicts with an opinion from a medical source, the adjudicator must explain

why the opinion was not adopted.” SSR 96-8p (S.S.A. July 2, 1996), 1996 WL 374184, at *7.

Accordingly, the Court finds that remand is necessary for additional clarification of the relevant

RFC limitation about off-task behavior and its effect on Jennifer F.’s ability to perform other work.

If the adjudicator does not conclude that the combined testimony of Dr. Olive and the VE supports

an award of benefits at step five, which appears to be the case, the written decision must explain

how the relevant portions of Dr. Olive’s opinion were discredited.

       The Court declines to reach Jennifer F.’s additional argument about her subjective

symptoms. Jennifer F.’s statements about her subjective symptoms should be reevaluated in the

context of her clarified RFC.




                                                 9
                                     V.     CONCLUSION

          For the reasons stated above, the final decision of the Commissioner is REMANDED for

further proceedings consistent with this Entry as authorized by Sentence Four of 42 U.S.C. §

405(g).

          SO ORDERED.

Date: 3/13/2019



DISTRIBUTION:

Charles D. Hankey
charleshankey@hankeylawoffice.com

Catherine L. Gibbons
SOCIAL SECURITY ADMINISTRATION
catherine.gibbons@ssa.gov

Hannah Danielle Tuber
SOCIAL SECURITY ADMINISTRATION
hannah.tuber@ssa.gov

Kathryn E. Olivier
UNITED STATES ATTORNEY'S OFFICE (Indianapolis)
kathryn.olivier@usdoj.gov




                                               10
